EXHIBIT 10.47 NINTH AMENDMENT TO REVOLVING NOTE AGREEMENT This Ninth Amendment to the Revolving Note Agreement ("the AMENDMENT") is entered into as of October 12, 2011, by and among Marine Growth Ventures Inc., Marine Growth Charter, Inc., Marine Growth Finance, Inc., Marine Growth Freight, Inc., Marine Growth Real Estate, Inc., and Gulf Casino Cruises, Inc., Delaware corporations (collectively the "Borrower"), and Irrevocable Children’s Trust(the “Lender”). WHEREAS, the Borrower and the Lender are parties to a Revolving Note Agreement dated as of August 1, 2007 (the "NOTE AGREEMENT") pursuant to which, among other things, the Borrower promised to pay the Lender the principal sum of up to One Hundred Thousand Dollars ($100,000.00), or so much thereof as shall have been advanced by the Lender to the Borrower plus interest thereon at an annual rate equal to ten percent (10%) on the Maturity date of such Note being July 31, 2008. WHEREAS, the Note Agreement was amended on September 6, 2007, permitting the Borrower to acquire an additional One Hundred Thousand Dollars ($100,000.00) in funds from the Lender. WHEREAS, the Note Agreement was amended on November 27, 2007, permitting the Borrower to acquire an additional One Hundred Thousand Dollars ($100,000.00) in funds from the Lender. WHEREAS, the Note Agreement was amended on January 4, 2008, permitting the Borrower to acquire an additional One Hundred Thousand Dollars ($100,000.00) in funds from the Lender. WHEREAS, the Note Agreement was amended on February 11, 2008, permitting the Borrower to acquire an additional One Hundred Thousand Dollars ($100,000.00) in funds from the Lender. WHEREAS, the Note Agreement was amended on April 16, 2008, permitting the Borrower to acquire an additional One Hundred Fifty Thousand Dollars ($150,000.00) in funds from the Lender. WHEREAS, the Note Agreement was amended on June 25, 2008, permitting the Borrower to acquire an additional One Hundred Thousand Dollars ($100,000.00) in funds from the Lender. WHEREAS, the Note Agreement was amended on April 24, 2009, permitting the Borrower to extend the date in which the principal sum, plus interest, was due. 1 WHEREAS, the Note Agreement was amended on March 29, 2010, permitting the Borrower to acquire an additional One Hundred Fifty Thousand Dollars ($100,000.00) in funds from the Lender. WHEREAS, the parties desire to make a certain amendment to the Eight Amendment to the Revolving Note Agreement, permitting the Borrower to acquire an additional Two Hundred Thousand Dollars ($200,000.00) in funds from the Lender and to extend the date in which the principal sum, plus interest, is due. NOW, THEREFORE, in consideration of the premises and the mutual covenants contained in this Amendment the parties agree as follows: 1.The entire principal sum of $1,050,000.00, plus interest, shall be due and payable on the 31st day of December 2011. 2. This Amendment constitutes the sole and entire agreement of the parties with respect to the subject matter hereof. Except as amended hereby, all other terms and conditions of the Note Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the date first above written. LENDER /s/ David M. Marks David M. Marks, Trustee BORROWER /s/ Paul L. Schwabe /s/ Paul L. Schwabe Paul L. Schwabe, Secretary Paul L. Schwabe, Secretary Marine Growth Ventures, Inc. Marine Growth Charter, Inc. /s/ Paul L. Schwabe /s/ Paul L. Schwabe Paul L. Schwabe, Secretary Paul L. Schwabe, Secretary Marine Growth Finance, Inc. Marine Growth Freight, Inc. /s/ Paul L. Schwabe /s/ Paul L. Schwabe Paul L. Schwabe, Secretary Paul L. Schwabe, Secretary Marine Growth Real Estate, Inc. Gulf Casino Cruises, Inc. 2
